    Case 1:19-cv-00007-CBA-VMS Document 151 Filed 07/29/20 Page 1 of 1 PageID #: 8616

                                                                                                          OSEN LLC
                                                                                                     ATTORNEYS AT LAW
                                                                                                           WWW.OSENLAW.COM


2 UNIVERSITY PLAZA, SUITE 402, HACKENSACK, NJ 07601                        1441 BROADWAY, SUITE 6022, NEW YORK, NY 10018
T. 201.265.6400   F. 201.265.0303                                                                          T.212.354.0111




                                                        July 29, 2020

        VIA ECF

        Honorable Carol Bagley Amon
        United States District Judge
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201


                  Re:     Bartlett, et al. v. Société Générale de Banque au Liban S.A.L., et al.,
                          No. 19-cv-0007


        Dear Judge Amon:

               We write on Plaintiffs’ behalf in response to the so-called “Moving Defendants’”1 July 23,
        2020 letter, ECF No. 150, submitting the recent decision in Atchley v. AstraZeneca UK Ltd., No.
        CV 17-2136 (RJL), 2020 WL 4040345 (D.D.C. July 17, 2020) as supplemental authority.

                Plaintiffs agree that the Atchley claims were brought under the Anti-Terrorism Act for
        injuries suffered by U.S. nationals in Iraq and that “over 400 of the plaintiffs in the Bartlett case”
        were also plaintiffs in that case.

                  That is where the relevant similarity between these cases largely ends.

              Accordingly, for the reasons set forth in Plaintiffs’ Memorandum of Law Opposing
        Defendants’ Motions to Dismiss, the motions should be denied in their entirety.


                                                        Respectfully submitted,


                                                        /s/ Gary M. Osen


        cc:       All Counsel

        1
                “Moving Defendants” comprises all Defendants except Jammal Trust Bank SAL (a Specially Designated
        Global Terrorist), which filed its own motion to dismiss.
